DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Cross-Reference to Related Applications
2.   This application is a CON of 16/744,663 01/16/2020 PAT 10903281 which is a DIV of 16/166,818 10/22/2018 PAT 10580833 which is a DIV of 15/374,178 12/09/2016 PAT 10141380.                                           
                                                         Oath/Declaration
3.   The oath/declaration filed on 12/21/2020 is acceptable.
                                                               Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                         Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 12/21/2020.
                                                              Drawings  
6.    The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [PB1/PB2/PB3 in para [0062] not mention in Fig. 1]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
                                                        Specification
7.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
       A title such as – ORGANIC LIGHT EMITTING DISPLAY DEVICE HAVING PLURALITY OF GREEN SUB PIXELS DISPOSED BETWEEN AT LEAST ONE RED SUB PIXEL AND AT LEAST ONE BLUR SUB PIXEL – or is suggested by the applicant.
      On the specification filed on 12/21/2020, paragraph [0001], line 2, insert -- PAT 10,903,291 -- after “…January 16, 2020”.
      The specification needs to be updated.
                                             Claim Rejections - 35 USC § 103
     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.    Claims 1-3, 11 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al., hereafter “Choi” (U.S. Publication No. 20150187859 A1) in view of MA (CN 101907800 A), in view of Nakagawa et al., hereafter “Nakagawa” (U.S. Publication No. 2013/0016137 A1) and further in view of Huang et al., hereafter “Huang” (U.S. Publication No. 2015/0109268 A1). 
      Regarding claim 1, Choi discloses an organic light emitting display device, comprising: 
          a plurality of pixels (PX), the plurality of pixels (PX) including a first pixel (1) and a second pixel (2) (e.g. Fig. 1 and para [0042).
      Choi discloses the features of the claimed invention as discussed above, but does not disclose wherein each of the first pixel and the second pixel includes at least one red sub pixel, a plurality of green sub pixels, and at least one blue sub pixel,
            wherein the red sub pixels and the blue sub pixels are aligned in a first direction, 
            wherein the plurality of green sub pixels is disposed between the at least one red sub pixel and the at least one blue sub pixel of each pixel, 
             wherein the at least one red sub pixel, the plurality of green sub pixels, and the at least one blue sub pixel of the first pixel form a first group, and the at least red sub pixel, the plurality of green sub pixels, and the at least blue sub pixel of the second pixel form a second group, and 
             wherein the first group and the second group are mirror-symmetric with the first direction.
     MA, however, discloses the first pixel (10) includes at least one red sub pixel (12), a plurality of green sub pixels (11), and at least one blue sub pixel (13),
            wherein the plurality of green sub pixels (11) is disposed between the at least one red sub pixel (12) and the at least one blue sub pixel (13) of each pixel (10) (e.g. Fig. 3 and para [0035]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Choi to provide wherein each of the first pixel and the second pixel includes at least one red sub pixel, a plurality of green sub pixels, and at least one blue sub pixel, wherein the plurality of green sub pixels is disposed between the at least one red sub pixel and the at least one blue sub pixel of each pixel as taught by MA for a purpose of improving light utilization rate for the organic light emitting display device.
        Then, Choi and MA disclose wherein the at least one red sub pixel (12), the plurality of green sub pixels (11), and the at least one blue sub pixel (13) (Fig. 3 in MA) of the first pixel (1) will be obviously formed a first group (Left group Fig. 1 in Choi), and the at least red sub pixel (12), the plurality of green sub pixels (11), and the at least blue sub pixel (13) (Fig. 3 in MA) of the second pixel (2) form a second group (Right group Fig. 1 in Choi) as claimed.
      Choi and MA disclose the features of the claimed invention as discussed above, but does not disclose wherein the red sub pixels and the blue sub pixels are aligned in a first direction.
      Nakagawa, however, discloses the red sub pixels (Pr) and the blue sub pixels (Pb) are aligned in a first direction (horizontal direction) (e.g. Fig. 2 and para [0028]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Choi and MA to provide wherein the red sub pixels and the blue sub pixels are aligned in a first direction as taught by Nakagawa for a purpose of improving color purity for the organic light emitting display device.
      Choi, MA and Nakagawa disclose the features of the claimed invention as discussed above, but does not disclose wherein the first group and the second group are mirror-symmetric with the first direction.
      Huang, however, discloses the first group (112/114 (B/G/R)) and the second group (116/118 (B/G/R)) are mirror-symmetric with the first direction (horizontal D1, e.g. Fig. 7 and para [0049]).
       It would have been obvious to one having ordinary skilled in the art before the effective filing date of the claimed invention to modify the teaching of Choi, MA and Nakagawa to provide the first group and the second group are mirror-symmetric with the first direction as taught by Huang for a purpose of improving uniformity of luminous brightness for the organic light emitting display device.
      Regarding claim 2, Choi, MA, Nakagawa and Huang (citations to Choi unless otherwise noted) disclose wherein the first group (12/11/11/13 in MA, Fig. 3 refers first pixel (1) and the second group (12/11/11/13 in MA, Fig. 3 refers as the second pixel (2)) are alternately disposed with the first direction (e.g. Fig. 1).
      Regarding claim 3, Choi, MA, Nakagawa and Huang (citations to Choi unless otherwise noted) disclose wherein the at least one red sub pixel (Pr) and the at least one blue sub pixel (Pb) of each of the first pixel (1) and the second pixel (2) are aligned in the first direction (horizontal direction), or are alternately arranged in the first direction (e.g. Fig. 2 and para [0028] in Nakagawa).
      Regarding claim 11, Choi, MA, Nakagawa and Huang (citations to Choi unless otherwise noted) disclose wherein the plurality of green sub pixels (11) is disposed at a first line parallel to the first direction (e.g. Fig. 3 in MA).
      Regarding claim 15, Choi, MA, Nakagawa and Huang (citations to Choi unless otherwise noted) disclose wherein the blue sub pixels (13) and the red sub pixels (11) are commonly connected to a data line (D3/D6 and D1/D4) (e.g. Fig. 1).
      Regarding claim 16, Choi, MA, Nakagawa and Huang (citations to Choi unless otherwise noted) disclose wherein the plurality of green sub pixels (12) is commonly connected to a data line (D2/D5) (e.g. Fig. 1).
                                                      Allowable Subject Matter
9.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 4-10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein a size of each green sub pixel is smaller than a size of each red sub pixel or each blue sub pixel of each of the first pixel and the second pixel as cited in claim 4 and wherein a distance between the blue sub pixels and the green sub pixels is greater than a distance between the plurality green sub pixels as cited in claim 5 and wherein a distance between the blue sub pixels and the plurality green sub pixels is greater than a distance between the plurality green sub pixels as cited in claim 6 and wherein a distance between the red sub pixels and the blue sub pixels is greater than a distance between the plurality green sub pixels as cited in claim 7 and wherein a distance between the blue sub pixels and the green sub pixels is greater than a distance between the red sub pixels or the blue sub pixels of the first group and the second group as cited in claim 8 and wherein a distance between the blue sub pixels and the plurality green sub pixels is greater than a distance between the red sub pixels or the blue sub pixels of the first group and the second group as cited in claim 9 and wherein a distance between the red sub pixels and the blue sub pixels is greater than a distance between the red sub pixels or the blue sub pixels of the first group and the second group as cited in claim 10 and wherein the red sub pixels and the blue sub pixels are disposed at a second line parallel to a second direction perpendicular to the first direction as cited in claim 12 and wherein the red sub pixels and the blue sub pixels are disposed at a third line parallel to the first direction as cited in claim 13 and wherein the plurality of green sub pixels is disposed at a fourth line parallel to a second direction perpendicular to the first direction as cited in claim 14.                                                                                       
                                                         Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892